DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    220
    131
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-10 are allowed.

4.        The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed for the reason that prior art of record do not teach or suggest at least the limitation “          a separator, which is provided in the recording-sheet receiving portion, and is configured to separate parts of the recording sheet, which is rolled into a roll shape around a core body, folded on each other at a rolling start portion, which is rolled around the core body and has a turn-back shape” , as claimed in the claim combinations.  The “separator” would ensure that the rolling start position of the recording sheet separated from the core.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hirose (US 20170021649) discloses a printer having a sensor (12) for detecting the position of the label , a separation pin (11) , separation unit (4).  See paragraphs [052]-[054] and Figs. 9A, 9B.  Separation member (4) is NOT  provided in the recording-sheet receiving portion, and is configured to separate parts of the recording sheet, which is rolled into a roll shape around a core body, folded on each other at a rolling start portion, which is rolled around the core body and has a turn-back shape, as required in the present claims.


    PNG
    media_image2.png
    934
    728
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    383
    357
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    878
    849
    media_image4.png
    Greyscale
Watanabe et al (EP1527889) discloses a printer with paper detection sensor (33).  No disclosure of a separation member (4) is  provided in the recording-sheet receiving portion, and is configured to separate parts of the recording sheet, which is rolled into a roll shape around a core body, folded on each other at a rolling start portion, which is rolled around the core body and has a turn-back shape, as required in the present claims.

Nomura et al (US 9969190) discloses a printer having a roll paper compartment (7) – which is understood to be the equivalent of the claim recording sheet receiving portion (10) shown in Figs. 4A, 4B of the present invention.

    PNG
    media_image5.png
    890
    761
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    720
    931
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    232
    335
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    882
    745
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    721
    924
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    283
    355
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853